Citation Nr: 1709529	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for blurry vision, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 2009.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

In March 2014, the Board remanded the issue of entitlement to service connection for blurry vision, including as due to an undiagnosed illness, to obtain a VA examination and evidence in support of the Veteran's claims.  

The Veteran was afforded a VA examination in May 2014.  The report noted that the Veteran reported he had been told his vision difficulties were due to migraines.  The VA examiner stated that Veteran had dry eye, which was likely causing a significant portion of his blurry vision, given the intermittent nature of blurry vision.  The examiner stated "Dry eye is not related to service but is increasingly common with increasing age."  The examiner further noted the Veteran had mild cataracts in both eyes, which were of appropriate density for age and develop in everyone given enough time.  The examiner stated the cataracts were likely causing a small portion of the blurry vision and were not related to service.  The VA examiner did not provide a full rationale for the opinion that the dry eye and cataracts were not related to service.  The Veteran's service treatment records reflect that he consistently complained of blurry vision in service.  Additionally, there are private medical records indicating the Veteran's blurry vision may be related to his service-connected migraine headaches.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).   As the May 2014 examiner did not provide a full rationale for the opinion or address the symptoms of blurry vision in service, the claim must be remanded for an addendum opinion.  
The most recent VA treatment records in the claims file are from August 2015.  As VA treatment records may be relevant to the Veteran's claims, they must be obtained.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, the RO must obtain the Veteran's VA treatment records from August 2015 to present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion from the VA examiner who provided the May 2014 VA examination, or if unavailable, a VA examiner with appropriate expertise.  An examination of the Veteran must be performed only if deemed necessary by the examiner providing the opinion.

After reviewing the evidence of record, in the form of electronic records, the examiner must provide an opinion as to whether the Veteran's dry eye and/or cataracts are related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The VA examiner must discuss the Veteran's in-service symptoms of blurry vision, including the February 2008 medical assessment.

The examiner must also state whether any currently or previously diagnosed eye disability manifested by blurry vision is due to or aggravated by the Veteran's service-connected migraine headaches.  The examiner must state whether blurry vision is a symptom of the migraines headaches or is a separate and distinct disorder caused or aggravated by the Veteran's service-connected migraine headaches.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

